TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                  4444444444444444444
                                    NO. 03-04-00641-CV
                                  4444444444444444444


                         CitiBank (South Dakota) N.A., Appellant

                                               v.

                                  Julia A. Hanke, Appellee




    FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
          NO. 24670, HONORABLE JOHN L. PLACKE, JUDGE PRESIDING



                            CONCURRING OPINION


              I concur in the judgment only. See Tex. R. App. P. 47.5.




                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: April 14, 2006